
	
		II
		112th CONGRESS
		2d Session
		S. 3708
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2012
			Mr. Kyl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To encourage reporting of child abuse.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Abuse For Every Child Act of
			 2012 or the SAFE
			 Child Act.
		2.Additional
			 special assessment
			(a)In
			 generalChapter 20 of title 18, United States Code, is amended by
			 inserting after section 3013 the following:
				
					3014.Additional
				special assessment
						(a)In addition to the assessment imposed under
				section 3013, the court shall assess on any person other than an individual
				convicted of an offense against the United States an amount equal to 3 times
				the amount that would be assessed on a person under section 3013 for the same
				offense.
						(b)There is established in the Treasury a
				fund, to be known as the Surcharge Fund’ (referred to in this section as
				the ‘Fund), to be administered by the Secretary of Health and Human
				Services.
						(c)Notwithstanding
				section 3302 of title 31, or any other law regarding the crediting of money
				received for the Government, there shall be deposited in the Fund an amount
				equal to the amount of the assessments collected under this section, which
				shall remain available until expended.
						(d)From amounts in
				the Fund, and without further appropriation, the Secretary of Health and Human
				Services shall, for fiscal year 2013, and every 3 fiscal years thereafter,
				award a competitive grant with a grant period of 3 years and in the amount of
				$1,000,000 for each year to a private nonprofit organization that has a
				successful multi-year record of operating a national child abuse hotline, which
				shall be used—
							(1)to operate such a
				hotline, which shall—
								(A)operate 24 hours
				a day, 7 days a week, with individuals answering calls;
								(B)be staffed by
				individuals that are trained to handle crisis counseling and child abuse and
				neglect inquiries, including individuals with a background or advanced degrees
				in counseling, mental health, social work, or other related fields;
								(C)have the ability
				to provide assistance to callers in multiple languages;
								(D)have chat or text
				message capability to increase access and participation for children and youth
				who may not be as likely to call on a telephone; and
								(E)provide—
									(i)assistance in
				reporting incidences of child abuse and neglect;
									(ii)crisis
				counseling;
									(iii)referrals to
				relevant resources in the caller’s community; and
									(iv)education and
				resources on the signs and symptoms of abuse, risk factors, parenting concerns,
				and adult survivor issues; and
									(2)to encourage
				reporting of child abuse and conduct public education on child abuse.
							(e)(1)Effective on the day
				after the date on which an award is made under subsection (d), or, for a fiscal
				year in which no award is made under subsection (d), effective on September 30
				of that fiscal year, all unobligated balances in the Fund shall be transferred
				to the Crime Victims Fund established under section 1402 of the Victims of
				Crime Act of 1984 (42 U.S.C. 10601).
							(2)Amounts transferred under paragraph
				(1)—
								(A)shall be available for any authorized
				purpose of the Crime Victims Fund; and
								(B)shall remain available until
				expended.
								(f)The amount
				assessed under subsection (a) shall be collected in the manner that fines are
				collected in criminal cases.
						(g)The obligation to
				pay an assessment imposed on or after the date of enactment of the
				SAFE Child Act shall not cease
				until the assessment is paid in
				full.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 20 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 3013 the following:
				
					
						3014. Additional special
				assessment.
					
					.
			
